
	

113 HR 5055 IH: Partnership to Strengthen Homeownership Act of 2014
U.S. House of Representatives
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5055
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2014
			Mr. Delaney (for himself, Mr. Carney, Mr. Himes, Mr. Polis, Mr. David Scott of Georgia, Mr. Murphy of Florida, Mr. Heck of Washington, Ms. Sinema, Mr. Meeks, Mr. Foster, Mr. Welch, Mr. Owens, and Mr. Quigley) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To reform the housing finance system of the United States, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Partnership to Strengthen Homeownership Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Ginnie Mae
					Sec. 101. Removal from HUD; establishment as independent entity.
					Sec. 102. Transfer to Ginnie Mae of powers, personnel, and property of FHFA.
					Sec. 103. Regulation of market participants and aggregators.
					Sec. 104. Regulatory consultation and coordination.
					Title II—Securitization and insurance
					Sec. 201. Issuing Platform.
					Sec. 202. Insurance.
					Sec. 203. Authority to protect taxpayers in unusual and exigent market conditions.
					Sec. 204. Servicing rights; representations and warranties.
					Sec. 205. Federal Home Loan Banks.
					Title III—Wind down of Fannie Mae and Freddie Mac
					Sec. 301. Limitation on business.
					Sec. 302. Risk-sharing pilot programs.
					Sec. 303. Continued conservatorship.
					Sec. 304. Mandatory receivership.
					Sec. 305. Repeal of enterprise charters.
					Sec. 306. Ginnie Mae authority regarding timing.
					Title IV—Multifamily housing finance
					Sec. 401. Establishment of multifamily subsidiaries.
					Sec. 402. Disposition of multifamily businesses.
					Sec. 403. Approval and supervision of multifamily guarantors.
					Sec. 404. Other forms of multifamily risk-sharing.
					Sec. 405. Ginnie Mae securitization of FHA risk-sharing loans.
					Title V—Affordable Housing
					Sec. 501. Affordable housing allocations.
					Sec. 502. Housing Trust Fund.
					Sec. 503. Capital Magnet Fund.
					Sec. 504. Market Access Fund.
					Title VI—General Provisions
					Sec. 601. Rule of construction regarding Senior Preferred Stock Purchase Agreements.
					Sec. 602. Treatment of community development financial institution.
				
			2.DefinitionsFor purposes of this Act:
			(1)Banking definitionsThe term bank and savings association have the meaning given those terms, respectively, under section 3 of the Federal Deposit Insurance
			 Act (12 U.S.C. 1813).
			(2)Certification dateThe term certification date means the earlier of—
				(A)the date on which Ginnie Mae makes the certification described under section 201(h); and
				(B)the date that is the end of the 2-year period beginning on the date of the enactment of this Act.
				(3)Charter ActThe term charter Act means—
				(A)with respect to the Federal National Mortgage Association, the Federal National Mortgage
			 Association Charter Act (12 U.S.C. 1716 et seq.); and
				(B)with respect to the Federal Home Loan Mortgage Corporation, the Federal Home Loan Mortgage
			 Corporation Act (12 U.S.C. 1451 et seq.).
				(4)Credit unionThe term credit union means any Federal credit union or State credit union, as such terms are defined under section 101 of the Federal Credit Union Act (12 U.S.C. 1752).
			(5)DirectorThe term Director means the Director of Ginnie Mae, as such position is established pursuant to the amendments made
			 by section 101(c)(1).
			(6)Eligible mortgageThe term eligible mortgage—
				(A)has the meaning given the term qualified mortgage under section 129C(b)(2)(A) of the Truth in Lending Act (15 U.S.C. 1639c), as such meaning may be
			 adjusted by the Director if the Director determines such adjustment is
			 appropriate; and
				(B)includes such other minimum standards as may be established by the Platform, to ensure the quality
			 of mortgages used to collateralize mortgage-backed securities issued by
			 the Platform.
				(7)Eligible multifamily mortgage loanThe term eligible multifamily mortgage loan means a commercial real estate loan—
				(A)secured by a property with—
					(i)5 or more residential units; or
					(ii)2 or more residential units, if the requirement under clause (i) is waived by the Director for
			 purposes of carrying out a demonstration or pilot program;
					(B)the primary source of repayment for which is expected to be derived from rental income generated by
			 the property;
				(C)the term of which may not be less than 5 years but not more than 40 years;
				(D)that satisfies any additional underwriting criteria established by the Director to balance
			 supporting access to capital with managing credit risk to the Fund,
			 including—
					(i)a maximum loan-to-value ratio;
					(ii)a minimum debt service coverage ratio; and
					(iii)considerations for restrictive or special uses of a property, including non-residential uses,
			 properties for seniors, manufactured housing, and affordability
			 restrictions, and the impact of such uses on clauses (i) and (ii); and
					(E)that satisfies any additional underwriting criteria that may be established by the Director.
				(8)EnterpriseThe term enterprise means—
				(A)the Federal National Mortgage Association and any affiliate thereof; and
				(B)the Federal Home Loan Mortgage Corporation and any affiliate thereof.
				(9)FundThe term Fund means the insurance fund established under section 202(g).
			(10)Ginnie MaeThe term Ginnie Mae means the Government National Mortgage Association.
			(11)Market participantThe term market participant means any insurance company, bank, saving association, credit union, or real estate investment
			 trust insuring or reinsuring any part of a security issued by the
			 Platform.
			(12)Participating aggregatorThe term participating aggregator means an aggregator of eligible mortgages that collateralize mortgage-backed securities issued by
			 the Platform pursuant to title II.
			(13)PlatformThe term Platform means the Issuing Platform established under section 201(a).
			(14)Real estate investment trustThe term real estate investment trust has the meaning given such term under section 856(a) of the Internal Revenue Code of 1986.
			IGinnie Mae
			101.Removal from HUD; establishment as independent entity
				(a)In generalParagraph (2) of section 302(a) of the National Housing Act (12 U.S.C. 1717(a)(2)) is amended by
			 striking in the Department of Housing and Urban Development and inserting independent of any other agency or office in the Federal Government.
				(b)Conforming amendmentsTitle III of the National Housing Act (12 U.S.C. 1716 et seq.) is amended—
					(1)in section 306(g)(3)(D) (12 U.S.C. 1721(g)(3)(D)), by striking Secretary and inserting Association;
					(2)in section 307 (12 U.S.C. 1722), by striking Secretary of Housing and Urban Development and inserting Association; and
					(3)in section 317 (12 U.S.C. 1723i)—
						(A)in subsection (a)(1), by striking Secretary of Housing and Urban Development and inserting Director of the Association;
						(B)in subsection (c)(4), by striking Secretary’s and inserting Director of the Association’s;
						(C)in subsection (d)(1), by striking Secretary’s and inserting Director of the Association’s;
						(D)in the heading for subsection (f), by striking by Secretary; and
						(E)by striking Secretary each place such term appears and inserting Director of the Association.
						(c)Management; Director
					(1)Independence and termSubsection (a) of section 308 of the National Housing Act (12 U.S.C. 1723(a)) is amended—
						(A)in the first sentence—
							(i)by striking Secretary of Housing and Urban Development and inserting Director of the Association appointed pursuant to this subsection; and
							(ii)by striking of the Secretary and inserting of the Director;
							(B)in the second sentence, by striking Secretary and inserting Director;
						(C)in the third sentence—
							(i)by striking in the Department of Housing and Urban Development; and
							(ii)by inserting before the period at the end the following: , and shall be appointed for a term of 5 years, unless removed before the end of such term for
			 cause by the President;
							(D)in the last sentence, by striking Secretary and inserting Director; and
						(E)by adding at the end the following undesignated paragraph:
							
								A vacancy in the position of Director that occurs before the expiration of the term for which a
			 Director was appointed shall be filled in the manner established under
			 paragraph (1), and the Director appointed to fill such vacancy shall be
			 appointed only for the remainder of such term. If the Senate has not
			 confirmed a Director, the President may designate either the individual
			 nominated but not yet confirmed for the position of Director or another
			 individual, to serve as the Acting Director, and such Acting Director
			 shall have all the rights, duties, powers, and responsibilities of the
			 Director, until such time as a Director is confirmed by the Senate. An
			 individual may serve as the Director after the expiration of the term for
			 which appointed until a successor has been appointed or confirmed..
						(2)Conforming amendmentSection 5315 of title 5, United States Code, is amended, in the item relating to the President of
			 the Government National Mortgage Association, by striking . Department of Housing and Urban Development.
					(d)Membership on FSOCThe Dodd-Frank Wall Street Reform and Consumer Protection Act is amended—
					(1)in section 2, by amending paragraph (12)(E) to read as follows:
						
							(E)the Government National Mortgage Association, with respect to—
								(i)the Mortgage Insurance Fund established under section 202(g) of the Partnership to Strengthen Homeownership Act of 2014; and
								(ii)the Federal Home Loan Banks or the Federal Home Loan Bank System.; and
					(2)in section 111(b)(1)(H), by striking Director of the Federal Housing Finance Agency and inserting Director of the Government National Mortgage Association.
					(e)PersonnelSubsection (d) of section 309 of the National Housing Act (12 U.S.C. 1723a(d)) is amended by
			 striking (d)(1) and all that follows through the end of paragraph (1) and inserting the following:
					
						(d)Personnel
							(1)Ginnie Mae
								(A)In generalThe Director of the Association may appoint and fix the compensation of such officers and employees
			 of the Association as the Director considers necessary to carry out the
			 functions of the Association. Officers and employees may be paid without
			 regard to the provisions of chapter 51 and subchapter III of chapter 53 of
			 title 5, United States Code, relating to classification and General
			 Schedule pay rates.
								(B)Development of human resourcesIn carrying out this subsection, Ginnie Mae shall appoint and develop human capital (which shall
			 have such meaning as determined by Ginnie Mae, in consultation with the
			 Board of Governors of the Federal Reserve, taking into consideration
			 differences between the banking and insurance industries) necessary to
			 ensure that it possesses sufficient expertise regarding the insurance
			 industry and insurance issues.
								(C)Comparability of compensation with federal banking agenciesIn fixing and directing compensation under subparagraph (A), the Director of the Association shall
			 consult with, and maintain comparability with, compensation of officers
			 and employees of the Office of the Comptroller of the Currency, the Board
			 of Governors of the Federal Reserve System, and the Federal Deposit
			 Insurance Corporation.
								(D)Personnel of other federal agenciesIn carrying out the duties of the Association, the Director of the Association may use information,
			 services, staff, and facilities of any executive agency, independent
			 agency, or department on a reimbursable basis, with the consent of such
			 agency or department.
								(E)Outside experts and consultantsNotwithstanding any provision of law limiting pay or compensation, the Director of the Association
			 may appoint and compensate such outside experts and consultants as such
			 Director determines necessary to assist the work of the Association..
				(f)Transitional provisionNotwithstanding this section and the amendments made by this section, during the period beginning
			 on the date of the enactment of this Act, and ending on the date on which
			 the Director of the Government National Mortgage Association is appointed
			 and confirmed pursuant to section 308 of the National Housing Act, as
			 amended by this section, the person serving as the President of the
			 Government National Mortgage Association on that effective date shall act
			 for all purposes as, and with the full powers of, the Director of the
			 Association.
				(g)ReferencesOn and after the date of the enactment of this Act, any reference in Federal law to the President
			 of the Government National Mortgage Association or to such Association
			 shall be deemed to be a reference to such Director of such Association or
			 to such Association, as appropriate, as organized pursuant to this
			 subsection and the amendments made by this section.
				102.Transfer to Ginnie Mae of powers, personnel, and property of FHFA
				(a)Powers and duties transferred
					(1)Federal Home Loan Bank functions transferred
						(A)Transfer of functionsThere are transferred to Ginnie Mae and the Director of Ginnie Mae all functions of the Federal
			 Housing Finance Agency and the Director of the Federal Housing Finance
			 Agency, respectively.
						(B)Powers, authorities, rights, and dutiesGinnie Mae and the Director of Ginnie Mae shall succeed to all powers, authorities, rights, and
			 duties that were vested in the Federal Housing Finance Agency and the
			 Director of the Federal Housing Finance Agency, respectively, including
			 all conservatorship or receivership authorities, on the day before the
			 transfer date in connection with the functions and authorities transferred
			 under subparagraph (A).
						(C)Transfer dateThe transfer of functions under this paragraph shall take effect upon the expiration of the 6-month
			 period beginning on the date of the enactment of this Act.
						(2)Continuation and coordination of certain actions
						(A)In generalAll regulations, orders, determinations, and resolutions described under subparagraph (B) shall
			 remain in effect according to the terms of such regulations, orders,
			 determinations, and resolutions, and shall be enforceable by or against
			 Ginnie Mae until modified, terminated, set aside, or superseded in
			 accordance with applicable law by Ginnie Mae, any court of competent
			 jurisdiction, or operation of law.
						(B)ApplicabilityA regulation, order, determination, or resolution is described under this subparagraph if it—
							(i)was issued, made, prescribed, or allowed to become effective by—
								(I)the Federal Housing Finance Agency; or
								(II)a court of competent jurisdiction, and relates to functions transferred by this subsection;
								(ii)relates to the performance of functions that are transferred by this subsection; and
							(iii)is in effect on the transfer date under paragraph (1)(C).
							(3)Disposition of affairsDuring the period preceding the transfer date under paragraph (1)(C), the Director of the Federal
			 Housing Finance Agency, for the purpose of winding up the affairs of the
			 Federal Housing Finance Agency in connection with the performance of
			 functions that are transferred by this section—
						(A)shall manage the employees of such Agency and provide for the payment of the compensation and
			 benefits of any such employees which accrue before such transfer date; and
						(B)may take any other action necessary for the purpose of winding up the affairs of the Office.
						(4)Use of property and services
						(A)PropertyGinnie Mae may use the property and services of the Federal Housing Finance Agency to perform
			 functions which have been transferred to Ginnie Mae until such time as the
			 Agency is abolished under subsection (c) to facilitate the orderly
			 transfer of functions transferred under this subsection, any other
			 provision of this Act, or any amendment made by this Act to any other
			 provision of law.
						(B)Agency servicesAny agency, department, or other instrumentality of the United States, and any successor to any
			 such agency, department, or instrumentality, that was providing supporting
			 services to the Agency before the transfer date in connection with
			 functions that are transferred to Ginnie Mae shall—
							(i)continue to provide such services, on a reimbursable basis, until the transfer of such functions is
			 complete; and
							(ii)consult with any such agency to coordinate and facilitate a prompt and reasonable transition.
							(5)Continuation of servicesGinnie Mae may use the services of employees and other personnel of the Federal Housing Finance
			 Agency, on a reimbursable basis, to perform functions which have been
			 transferred to Ginnie Mae for such time as is reasonable to facilitate the
			 orderly transfer of functions pursuant to this subsection, any other
			 provision of this Act, or any amendment made by this Act to any other
			 provision of law.
					(6)Savings provisions
						(A)Existing rights, duties, and obligations not affectedParagraph (1) and subsection (c) shall not affect the validity of any right, duty, or obligation of
			 the United States, the Director of the Federal Housing Finance Agency, the
			 Federal Housing Finance Agency, or any other person, that existed on the
			 day before the transfer date under paragraph (1)(C).
						(B)Continuation of suitsNo action or other proceeding commenced by or against the Director of the Federal Housing Finance
			 Agency in connection with the functions that are transferred to Ginnie Mae
			 under this subsection shall abate by reason of the enactment of this Act,
			 except that Ginnie Mae shall be substituted for the Director of the
			 Federal Housing Finance Agency as a party to any such action or
			 proceeding.
						(b)Transfer and rights of employees of FHFA
					(1)TransferEach employee of the Federal Housing Finance Agency that is employed in connection with functions
			 that are transferred to Ginnie Mae under subsection (a) shall be
			 transferred to Ginnie Mae for employment, not later than the transfer date
			 under subsection (a)(1)(C), and such transfer shall be deemed a transfer
			 of function for purposes of section 3503 of title 5, United States Code.
					(2)Status of employeesThe transfer of functions under this section, and the abolishment of the Federal Housing Finance
			 Agency under subsection (c), may not be construed to affect the status of
			 any transferred employee as an employee of an agency of the United States
			 for purposes of any other provision of law.
					(3)Guaranteed positionsEach employee transferred under paragraph (1) shall be guaranteed a position with the same status,
			 tenure, grade, and pay as that held on the day immediately preceding the
			 transfer.
					(4)Appointment authority for excepted employees
						(A)In generalIn the case of an employee occupying a position in the excepted service, any appointment authority
			 established under law or by regulations of the Office of Personnel
			 Management for filling such position shall be transferred, subject to
			 subparagraph (B).
						(B)Decline of transferGinnie Mae may decline a transfer of authority under subparagraph (A), to the extent that such
			 authority relates to a position excepted from the competitive service
			 because of its confidential, policymaking, policy-determining, or
			 policy-advocating character.
						(5)ReorganizationIf Ginnie Mae determines, after the end of the 1-year period beginning on the transfer date under
			 subsection (a)(1)(C), that a reorganization of the combined workforce is
			 required, that reorganization shall be deemed a major reorganization for
			 purposes of affording affected employee retirement under section
			 8336(d)(2) or 8414(b)(1)(B) of title 5, United States Code.
					(6)Employee benefit programs
						(A)In generalAny employee of the Federal Housing Finance Agency accepting employment with Ginnie Mae as a result
			 of a transfer under paragraph (1) may retain, for 12 months after the date
			 on which such transfer occurs, membership in any employee benefit program
			 of the Agency or Ginnie Mae, as applicable, including insurance, to which
			 such employee belongs on the transfer date under subsection (a)(1)(C) if—
							(i)the employee does not elect to give up the benefit or membership in the program; and
							(ii)the benefit or program is continued by Ginnie Mae.
							(B)Cost differential
							(i)In generalThe difference in the costs between the benefits which would have been provided by the Federal
			 Housing Finance Agency and those provided by this subsection shall be paid
			 by Ginnie Mae.
							(ii)Health InsuranceIf any employee elects to give up membership in a health insurance program or the health insurance
			 program is not continued by Ginnie Mae, the employee shall be permitted to
			 select an alternate Federal health insurance program not later than 30
			 days after the date of such election or notice, without regard to any
			 other regularly scheduled open season.
							(c)Abolishment of FHFAEffective upon the transfer date under subsection (a)(1)(C), the Federal Housing Finance Agency and
			 the position of the Director of the Federal Housing Finance Agency are
			 abolished.
				(d)Transfer of property and facilitiesEffective upon the transfer date under subsection (a)(1)(C), all property of the Federal Housing
			 Finance Agency shall transfer to Ginnie Mae.
				(e)References in Federal lawOn and after the transfer date under subsection (a)(1)(C), any reference in Federal law to the
			 Director of the Federal Housing Finance Agency or the Federal Housing
			 Finance Agency, in connection with any function of the Director of the
			 Federal Housing Finance Agency or the Federal Housing Finance Agency
			 transferred under subsection (a), shall be deemed a reference to the
			 Director of the Government National Mortgage Association or the Government
			 National Mortgage Association, as appropriate and consistent with the
			 amendments made by this Act.
				103.Regulation of market participants and aggregators
				(a)Approval authorityThe Platform shall be available for use only by originators and aggregators of mortgages who meet
			 standards for eligibility for such use, as shall be established by the
			 Director of Ginnie Mae (in this section referred to as the Director).
				(b)General supervisory and regulatory authorityPursuant to the authority under subsection (a):
					(1)In generalAll market participants and participating aggregators shall, to the extent provided in this
			 section, be subject to the supervision and regulation of the Director.
					(2)Authority over market participants and participating aggregatorsGinnie Mae shall have general regulatory authority over each market participant and participating
			 aggregator and shall exercise such general regulatory authority to ensure
			 that the purposes of this section are carried out.
					(c)Principal dutiesAmong the principal duties of the Director pursuant to subsection (b) shall be—
					(1)to oversee the prudential operations of each market participant and participating aggregator; and
					(2)to ensure that—
						(A)each market participant and participating aggregator operates in a safe and sound manner, including
			 maintenance of adequate capital and internal controls; and
						(B)each market participant and participating aggregator complies with this section and the rules,
			 regulations, guidelines, and orders issued under this section.
						(d)Prudential management and operations standards
					(1)EstablishmentThe Director shall establish prudential standards, by regulation or guideline, for market
			 participants and participating aggregators to—
						(A)ensure—
							(i)the safety and soundness of market participants and participating aggregators; and
							(ii)the maintenance of approval standards by market participants and participating aggregators; and
							(B)minimize the risk presented to the Fund.
						(2)Recognition of distinctionsIn carrying out the requirement under paragraph (1), the Director shall distinguish between
			 prudential standards for market participants and such standards for
			 participating aggregators.
					(e)Authority To require reports
					(1)Regular reportsThe Director may require, by general or specific orders, a market participant or participating
			 aggregator to submit regular reports, including financial statements
			 determined on a fair value basis, on the condition (including financial
			 condition), management, activities, or operations of the market
			 participant or participating aggregator, as the Director considers
			 appropriate.
					(2)Special reportsThe Director may require, by general or specific orders, a market participant or participating
			 aggregator to submit special reports on any of the topics specified in
			 paragraph (1) or any other relevant topics, if, in the judgment of the
			 Director, such reports are necessary to carry out the purposes of this
			 Act.
					(f)Examinations and auditsThe Director may conduct such examinations and audits, including on-site examinations and audits,
			 of market participants and participating aggregators as the Director
			 considers appropriate to ensure compliance with this Act, to determine the
			 condition of market participants and participating aggregators for the
			 purpose of determining and ensuring their financial safety and soundness,
			 and otherwise in any case that the Director determines an examination is
			 necessary or appropriate.
				(g)Conflict of interest standardsThe Director shall establish standards, by regulation or guideline, for market participants and
			 participating aggregators as the Director considers appropriate to avoid
			 any conflicts of interest among market participants.
				(h)Stress tests for sufficient capitalThe Director, in consultation with the Board of Governors of the Federal Reserve, shall—
					(1)establish and carry out such risk-based capital tests as appropriate to evaluate whether each
			 market participant and participating aggregator is maintaining a level of
			 capital sufficient to absorb losses and support operations during adverse
			 economic conditions so that they do not pose undue risks to their
			 communities, other institutions, or the broader economy; and
					(2)establish capital standards for market participants and participating aggregators based on such
			 tests, which shall include the following classifications: well
			 capitalized, adequately capitalized, undercapitalized, significantly
			 undercapitalized, and critically undercapitalized.
					(i)EnforcementThe Corporation shall have the authority to enforce the provisions of this Act with respect to
			 market participants and participating aggregators, in the same manner and
			 to the same extent as the Federal Deposit Insurance Corporation has with
			 respect to insured depository institutions under the provisions of
			 subsections (b) through (n) of section 8 of the Federal Deposit Insurance
			 Act (12 U.S.C. 1818).
				(j)Requirement To maintain approved status
					(1)Authority to issue orderIf the Director determines that a market participant or a participating aggregator under this
			 section no longer meets the standards for such approval or violates the
			 requirements under this Act, including any standards, regulations, or
			 orders promulgated in accordance with this Act, the Director may—
						(A)suspend or revoke the status of the market participant or participating aggregator as approved to
			 utilize the Platform; or
						(B)take any other action with respect to such market participant or a participating aggregator as may
			 be authorized under this Act.
						(2)Rule of constructionThe suspension or revocation of the approved status of a market participant or a participating
			 aggregator under this section shall have no effect on the status as an
			 insured security of any security collateralized by eligible mortgages and
			 insured prior to the suspension or revocation.
					(3)PublicationThe Director shall—
						(A)promptly publish a notice in the Federal Register upon suspension or revocation of the approval of
			 any market participant or a participating aggregator; and
						(B)maintain an updated list of such approved market participants and participating aggregators on the
			 website of Ginnie Mae.
						(4)DefinitionIn this subsection, the term violate includes any action, taken alone or with others, for or toward causing, bringing about,
			 participating in, counseling, or aiding or abetting, a violation of the
			 requirements under this Act.
					(k)Resolution authority
					(1)In generalNotwithstanding any other provision of Federal law, the law of any State, or the constitution of
			 any State, the Director shall—
						(A)have the authority to act, in the same manner and to the same extent, with respect to a market
			 participant or participating aggregator that the Director determines
			 pursuant to is classified as critically undercapitalized pursuant to
			 subsection (h)(2), as the Federal Deposit Insurance Corporation has with
			 respect to insured depository institutions under subsections (c) through
			 (s) of section 11 of the Federal Deposit Insurance Act (12 U.S.C. 1821),
			 section 12 of the Federal Deposit Insurance Act (12 U.S.C. 1822), and
			 section 13 of the Federal Deposit Insurance Act (12 U.S.C. 1823), while
			 tailoring such actions to the specific business model of the market
			 participant or participating aggregator, as the case may be, as may be
			 necessary to properly exercise such authority under this subsection;
						(B)in carrying out any authority provided under subparagraph (A), act, in the same manner and to the
			 same extent, with respect to the Fund as the Federal Deposit Insurance
			 Corporation may act with respect to the Deposit Insurance Fund under the
			 provisions of the Federal Deposit Insurance Act set forth in subparagraph
			 (A); and
						(C)consistent with the authorities provided in subparagraph (A), immediately place an insolvent market
			 participant or participating aggregator into receivership.
						(2)Rule of constructionNotwithstanding paragraph (1), if an insolvent participating aggregator is an insured depository
			 institution or an affiliate of an insured depository institution, the
			 Director shall recommend, in writing, to such participating aggregator’s
			 appropriate Federal banking agency or State banking regulator to resolve
			 such participating aggregator pursuant to section 11(c) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1821(c)) and other appropriate sections
			 of the Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.) or
			 appropriate Federal or State law, as applicable.
					(3)Least-cost resolution requiredThe Director may not exercise any authority under paragraph (1) with respect to any market
			 participant or any participating aggregator that is not an insured
			 depository institution or an affiliate of an insured depository
			 institution, unless—
						(A)the Director determines that the exercise of such authority is necessary to ensure proper and
			 continued functioning of the secondary mortgage market; and
						(B)the total amount of the expenditures by the Director and obligations incurred by the Director in
			 connection with the exercise of any such authority with respect to such
			 market participant or participating aggregator is the least costly to the
			 Fund, consistent with the least cost approach specified in the Federal
			 Deposit Insurance Act (12 U.S.C. 1811 et seq.), of all possible methods
			 for meeting Ginnie Mae’s obligations under this Act and expeditiously
			 concluding its resolution activities.
						(4)Taxpayer protectionThe Director, in carrying out any authority provided in this subsection, shall ensure that any
			 amounts owed to the United States, unless the United States agrees or
			 consents otherwise, shall have priority following administrative expenses
			 of the receiver when satisfying unsecured claims against a market
			 participant or participating aggregator, or the receiver therefor, that
			 are proven to the satisfaction of the receiver.
					104.Regulatory consultation and coordination
				(a)Consultation permittedThe Director may, in carrying out any duty, responsibility, requirement, or action authorized under
			 this Act, consult with the Federal regulatory agencies, any individual
			 Federal regulatory agency, the Secretary of the Treasury, any State
			 banking regulator, any State insurance regulator, and any other State
			 agency, as the Director necessary and appropriate.
				(b)Coordination requiredThe Director shall, as appropriate, in carrying out any duty, responsibility, requirement, or
			 action authorized under this Act, coordinate with the Federal regulatory
			 agencies, any individual Federal regulatory agency, the Secretary of the
			 Treasury, any State banking regulator, any State insurance regulator, any
			 other State agency.
				(c)Avoidance of duplicationTo the fullest extent possible, the Director shall—
					(1)avoid duplication of examination activities, reporting requirements, and requests for information;
					(2)rely on examination reports made by other Federal or State regulatory agencies relating to an
			 approved entity and its subsidiaries, if any; and
					(3)ensure that market participants and participating aggregators are not subject to conflicting
			 supervisory demands by Ginnie Mae and other Federal regulatory agencies.
					(d)Protection of privileges
					(1)In generalPursuant to the authorities provided under subsections (a) and (b), to facilitate the consultative
			 process and coordination, the Director may share information with the
			 Federal regulatory agencies, any individual Federal regulatory agency, the
			 Secretary of the Treasury, any State bank supervisor, any State insurance
			 regulator, any other State agency, or any foreign banking authority, on a
			 one-time, regular, or periodic basis, as determined by the Director,
			 regarding the capital assets and liabilities, financial condition, risk
			 management practices, or any other practice of any market participant or
			 participating aggregator.
					(2)Privilege preservedInformation shared by the Director pursuant to paragraph (1) shall not be construed as waiving,
			 destroying, or otherwise affecting any privilege or confidential status
			 that any market participant, participating aggregator, or any other person
			 may claim with respect to such information under Federal or State law as
			 to any person or entity other than such agencies, agency, supervisor, or
			 authority.
					(3)Rule of constructionNo provision of this subsection may be construed as implying or establishing that—
						(A)any person waives any privilege applicable to information that is shared or transferred under any
			 circumstance to which this subsection does not apply; or
						(B)any person would waive any privilege applicable to any information by submitting the information
			 directly to the Federal regulatory agencies, any individual Federal
			 regulatory agency, any State bank supervisor, any State insurance
			 regulator, any other State agency, or any foreign banking authority, but
			 for this subsection.
						(e)Federal agency authority preservedUnless otherwise expressly provided by this section, no provision of this section shall limit or be
			 construed to limit, in any way, the existing authority of any Federal
			 agency.
				(f)Federal regulatory agencyFor purposes of this section, the term Federal regulatory agency means, individually, the Board of Governors of the Federal Reserve System, the Office of the
			 Comptroller of the Currency, the Federal Deposit Insurance Corporation,
			 the Bureau of Consumer Financial Protection, the National Credit Union
			 Administration, the Securities and Exchange Commission, the Commodity
			 Futures Trading Commission, and the Federal Housing Finance Agency.
				IISecuritization and insurance
			201.Issuing Platform
				(a)Establishment
					(1)In generalThere is established within Ginnie Mae an entity to be known as the Issuing Platform (the Platform), which shall issue standardized mortgage-backed securities to increase homogeneity in the
			 eligible securities market.
					(2)AuthoritiesThe Platform may—
						(A)make contracts, incur liabilities, and borrow money;
						(B)purchase, sell, receive, hold, and use real and personal property;
						(C)create, execute, and administer trusts; and
						(D)take such actions as the Platform determines are necessary or incidental to carry out the
			 Platform’s duties under this Act.
						(b)Delivery of pool to the PlatformA mortgage originator or aggregator that wishes to make use of the Platform and have Ginnie Mae
			 insure the securities issued by the Platform shall deliver to the Platform
			 a pool of eligible mortgage loans.
				(c)SecuritizationThe Platform shall, upon receiving a pool of eligible mortgages—
					(1)create standardized mortgage-backed securities collateralized by such mortgages; and
					(2)transfer the standardized mortgage-backed securities to the mortgage originator or aggregator from
			 which the Platform received the pool of eligible mortgages that are
			 collateralizing the securities or the designee of such originator or
			 aggregator.
					(d)Standardized criteria for securitiesIn issuing securities under this section, the Platform shall establish standardized criteria for
			 such securities, including—
					(1)uniform loan delivery, servicing, and pooling requirements;
					(2)remittance requirements;
					(3)underwriting guidelines and refinance programs;
					(4)the credit quality of the guarantee provided to each security;
					(5)servicing standards and loan repurchase policies;
					(6)disclosure policies;
					(7)security terms and features; and
					(8)standards for the appropriate minimum level of diversification for the mortgage loans that
			 collateralize such securities, in order to reduce the credit risk such
			 securities could pose to the Fund.
					(e)Securitization feeThe Platform shall charge a fee for securitization services provided under this section. Such fee
			 shall be set by the Director and shall be in an amount sufficient to
			 offset the costs to the Platform of carrying out this section.
				(f)Loan limits; Housing Price Index
					(1)EstablishmentGinnie Mae shall establish limitations governing the maximum original principal obligation of
			 eligible mortgage loans that may collateralize a security issued under
			 this Act.
					(2)Calculation of amountThe limitation set forth under paragraph (1) shall be calculated with respect to the total original
			 principal obligation of the eligible mortgage loan and not merely with
			 respect to the amount insured by Ginnie Mae.
					(3)Maximum limits
						(A)In generalExcept as provided in subparagraph (B), the maximum limitation amount under this paragraph shall
			 not exceed $417,000 for a mortgage loan secured by a 1-family residence,
			 for a mortgage loan secured by a 2-family residence the limit shall equal
			 128 percent of the limit for a mortgage loan secured by a 1-family
			 residence, for a mortgage loan secured by a 3-family residence the limit
			 shall equal 155 percent of the limit for a mortgage loan secured by a
			 1-family residence, and for a mortgage loan secured by a 4-family
			 residence the limit shall equal 192 percent of the limit for a mortgage
			 loan secured by a 1-family residence, except that such maximum limitations
			 shall be adjusted effective January 1 of each year beginning after the
			 effective date of this Act, subject to the limitations in this subsection.
			 Each adjustment shall be made by adding to each such amount (as it may
			 have been previously adjusted) a percentage thereof equal to the
			 percentage increase, during the most recent 12-month or 4-quarter period
			 ending before the time of determining such annual adjustment, in the
			 housing price index maintained by Ginnie Mae pursuant to paragraph (4). If
			 the change in such house price index during the most recent 12-month or
			 4-quarter period ending before the time of determining such annual
			 adjustment is a decrease, then no adjustment shall be made for the next
			 year, and the next upward adjustment shall take into account prior
			 declines in the house price index, so that any adjustment shall reflect
			 the net change in the house price index since the last adjustment.
			 Declines in the house price index shall be accumulated and then reduce
			 increases until subsequent increases exceed prior declines.
						(B)High-cost area limitsThe limitations set forth in subparagraph (A) may be increased by not more than 50 percent with
			 respect to properties located in Alaska, Guam, Hawaii, and the Virgin
			 Islands. Such foregoing limitations shall also be increased, with respect
			 to properties of a particular size located in any area for which 115
			 percent of the median house price for such size residence exceeds the
			 limitation for such size residence set forth under subparagraph (A), to
			 the lesser of 150 percent of such limitation for such size residence or
			 the amount that is equal to 115 percent of the median house price in such
			 area for such size residence.
						(4)Housing Price Index
						(A)National IndexGinnie Mae shall establish and maintain a method of assessing a national average single-family
			 house price for use in calculating the loan limits for single-family
			 mortgage loans under paragraph (3), and other averages as Ginnie Mae
			 considers appropriate, including—
							(i)averages based on different geographic regions; and
							(ii)an average for houses whose mortgage collateralized single-family covered securities.
							(B)ConsiderationsIn establishing the method described under subparagraph (A), Ginnie Mae may take into consideration
			 such data, including existing house price indexes, and other measures as
			 Ginnie Mae considers appropriate.
						(g)Authority for loan-Level enhancementWith respect to an eligible mortgage loan that is or will be contained in a pool of mortgages
			 delivered to the Platform, the mortgage originator of such mortgage loan
			 may enter into agreements with market participants to provide loan-level
			 enhancement of such mortgage loan.
				(h)CertificationGinnie Mae shall, upon a determination that the Platform is able to efficiently carry out the
			 issuance of standardized mortgage-backed securities and that there exists
			 a sufficient number of market participants to serve as insurers and
			 reinsurers under section 202, certify to the Congress that such
			 determination has been made.
				(i)Duty To serve all markets
					(1)In generalIn carrying out its responsibilities under this title, Ginnie Mae shall facilitate the broad
			 availability of mortgage credit and secondary mortgage market financing
			 through fluctuations in the business cycle for single-family and
			 multifamily lending across all—
						(A)regions;
						(B)localities;
						(C)institutions;
						(D)property types, including housing serving renters; and
						(E)borrowers.
						(2)Report to CongressGinnie Mae shall issue a semiannual report to the Congress on—
						(A)how Ginnie Mae is carrying out the duties required under paragraph (1); and
						(B)the extent to which the provisions of this title and the programs carried out pursuant to this
			 title are benefitting underserved communities.
						(j)Exemption from SEC laws and regulationsStandardized mortgage-backed securities issued by the Platform shall be exempt from the Federal
			 securities laws (as defined under section 3(a) of the Securities Exchange
			 Act of 1934) and all regulations issued pursuant to such laws.
				202.Insurance
				(a)In generalGinnie Mae shall insure 100 percent of each security issued by the Platform, as provided in this
			 section.
				(b)Private reinsuranceGinnie Mae shall establish one of the two programs described under paragraphs (1) and (2). In
			 selecting which program to establish, Ginnie Mae shall determine which
			 program is the most efficient way to operate the insurance requirements
			 under this Act by incorporating private sector pricing.
					(1)Reinsurance Bid ProgramA Reinsurance Bid Program, which shall include the following:
						(A)Forward contract for first 5 percent lossPrior to any particular quarter (or such other time period determined by Ginnie Mae), Ginnie Mae
			 shall enter into contracts with market participants to reinsure the first
			 5 percent of loss on all securities issued by the Platform in such quarter
			 (or other time period).
						(B)Forward contract for last 95 percent lossPrior to any particular quarter (or such other time period determined by Ginnie Mae), Ginnie Mae
			 shall sign—
							(i)contracts with market participants to reinsure the last 95 percent of loss on all securities issued
			 by the Platform in such quarter (or other time period); and
							(ii)a retrocession contract with each such market participant under which Ginnie Mae will agree to
			 offer re­tro­ces­sion­al reinsurance to reinsure up to 90 percent of the
			 95
			 percent described under clause (i) on a pari passu basis.
							(2)Guarantor ProgramA Guarantor Program, which shall include the following:
						(A)First loss requirementThe mortgage originator or aggregator that wishes to deliver a pool of eligible mortgage loans to
			 the Platform for securitization shall, prior to delivering such pool,
			 contract directly with a market participant to insure the first 5 percent
			 of loss on all securities issued by the Platform that are securitized by
			 such pool of eligible mortgage loans.
						(B)Coverage for last 95 percent lossFor each security described under subparagraph (A) Ginnie Mae shall sign—
							(i)contracts with market participants to reinsure the last 95 percent of loss on the security; and
							(ii)a retrocession contract with each such market participant under which Ginnie Mae will agree to
			 offer re­tro­ces­sion­al reinsurance to reinsure up to 90 percent of the
			 95
			 percent described under clause (i) on a pari passu basis.
							(C)Ability to select market participants
							(i)In generalIf Ginnie Mae determines that it would be an efficient way to operate the insurance requirements
			 under this Act and would encourage the incorporation of private sector
			 pricing, Ginnie Mae may allow mortgage originators and aggregators
			 described under subparagraph (A) to select the market participant
			 described under subparagraph (B).
							(ii)Handling of pre-selected market participantsIf a market participant is selected by a mortgage originator or aggregator, as described under
			 clause (i)—
								(I)such market participants shall be required to meet the same standards as a market participant
			 selected by Ginnie Mae; and
								(II)for purposes of determining the insurance fee described under subsection (d), Ginnie Mae shall
			 contract with a private sector insurer to estimate the risk that the
			 market participant may default.
								(c)Additional program requirements
					(1)Competitive bidding processGinnie Mae shall use a competitive bidding process to determine which market participants should be
			 granted contracts under subsection (b)(1) and, except as provided under
			 subsection (b)(2)(C), under subsection (b)(2)(B).
					(2)Use of insurance brokerWith respect to any market participant that Ginnie Mae selects under a risk sharing program, Ginnie
			 Mae shall select an insurance broker, through a competitive bidding
			 process, that will solicit bids, on behalf of Ginnie Mae, for the
			 reinsurance contracts under such program.
					(3)Ceding commissionAs part of a retrocession contract under subsection (b)(1)(B)(ii) or subsection (b)(2)(B)(ii), the
			 market participants shall be paid a competitively determined ceding
			 commission for the underwriting and administrative costs of providing such
			 reinsurance.
					(4)Phase-inGinnie Mae may, if it determines it appropriate—
						(A)phase-in the 5 percent requirements under subsections (b)(1)(A) and (b)(2)(A), by originally
			 requiring a lower percentage; and
						(B)phase-in the 90 percent requirement under subsections (b)(1)(B)(ii) and (b)(2)(B)(ii), by
			 originally requiring a higher percentage.
						(d)Insurance fee and terms
					(1)Pre-pricing of insurance feeGinnie Mae shall set the insurance fee applicable to securities issued by the Platform in advance
			 on a quarter-by-quarter basis, through forward contracts established with
			 market participants based on the volume and type of securities Ginnie Mae
			 anticipates the Platform issuing during such quarter.
					(2)Components of insurance fee
						(A)In generalThe insurance fee shall reflect the anticipated cost to Ginnie Mae of providing insurance,
			 including the cost of obtaining reinsurance under subsection (b).
						(B)Adjustment for performanceGinnie Mae may adjust the fee computed under subparagraph (A) to reflect the historic quality of
			 deliveries and rating of mortgage loans made by the mortgage originators
			 or aggregators that originated or aggregated the mortgage loans included
			 in the pool of eligible mortgage loans backing the security being insured,
			 but in making such adjustments, Ginnie Mae shall ensure that the weighted
			 average of the entire book of business matches the ultimate price
			 determination.
						(3)Rate adjustment periodThe rate charged by a private market participant that contracts with Ginnie Mae pursuant to
			 subsection (b)—
						(A)may not change during the first 100-day period for which such reinsurance is effective; and
						(B)shall be adjusted based on market conditions, on a period to be determined by the Director.
						(e)Standards for market participants
					(1)In generalGinnie Mae shall issue such general standards for market participants described under subsection
			 (b) as Ginnie Mae determines appropriate.
					(2)Credit rating requirements
						(A)In generalNotwithstanding any other provision of law, Ginnie Mae shall require a market participant described
			 under subsection (b) to maintain at least an A− credit rating and shall
			 consult with credit rating agencies and State insurance commissions, where
			 applicable, to verify such rating.
						(B)Flexibility for new companiesGinnie Mae may waive or modify the requirement under subparagraph (A) with respect to a new market
			 participant.
						(3)Capital standards for market participants
						(A)In generalFor market participants described under subsection (b), Ginnie Mae shall establish, by regulation,
			 capital standards and related solvency standards necessary to implement
			 the provisions of this Act.
						(B)Definitions
							(i)In generalThe regulations required under this paragraph shall define all such terms as are necessary to carry
			 out the purposes of this paragraph.
							(ii)Considerations in defining instruments and contracts that qualify as capitalIn defining instruments and contracts that qualify as capital pursuant to subparagraph (A), Ginnie
			 Mae—
								(I)shall include such instruments and contracts that will absorb losses before the Fund; and
								(II)may assign significance to those instruments and contracts based on the nature and risks of such
			 instruments and contracts.
								(iii)Considerations in defining capital ratiosSolely for the purposes of calculating a capital ratio appropriate to the business model of a
			 market participant pursuant to subparagraph (A), Ginnie Mae shall consider
			 for the denominator—
								(I)total assets;
								(II)total liabilities;
								(III)risk in force; or
								(IV)unpaid principal balance.
								(C)Designed to ensure safety and soundnessThe capital and related solvency standards established under this paragraph shall be designed to—
							(i)ensure the safety and soundness of a market participant;
							(ii)minimize the risk of loss to the Fund;
							(iii)in consultation and coordination with the Board of Governors of the Federal Reserve System, the
			 Federal Deposit Insurance Corporation, and the Office of the Comptroller
			 of the Currency, reduce the potential for regulatory arbitrage between
			 capital standards for market participants and capital standards
			 promulgated by Federal regulatory agencies for insured depository
			 institutions and their affiliates; and
							(iv)be specifically tailored to accommodate a diverse range of business models that may be employed by
			 market participants.
							(D)Supplemental capital requirements
							(i)In generalIn order to prevent or mitigate risks to the secondary mortgage market of the United States that
			 could arise from the material financial distress or failure, or ongoing
			 activities, of large market participants that insure securities under this
			 Act, Ginnie Mae, by regulation—
								(I)shall establish supplemental capital requirements for such large market participants; and
								(II)may establish such other standards that Ginnie Mae determines necessary or appropriate.
								(ii)Large market participant definedFor purposes of this subparagraph, Ginnie Mae shall define the term large market participant.
							(f)Conflict of interestsGinnie Mae shall issue regulations to prevent conflicts of interest by market participants
			 contracting with Ginnie Mae under this section.
				(g)Insurance Fund
					(1)EstablishmentThere is established an insurance fund (the Fund), which Ginnie Mae shall—
						(A)maintain and administer; and
						(B)use to cover losses incurred under this section with respect to mortgage-backed securities.
						(2)Fund goal
						(A)In generalGinnie Mae shall endeavor to ensure that the Fund attains a reserve balance—
							(i)of 1.25 percent of the sum of the outstanding principal balance of the securities for which
			 insurance is being provided under this Act within 5 years of the date on
			 which the Director determines that the Platform is fully functioning, and
			 to strive to maintain such ratio thereafter, subject to clause (ii); and
							(ii)of 2.50 percent of the sum of the outstanding principal balance of the securities for which
			 insurance is being provided under this Act within 10 years of the date on
			 which the Director determines that the Platform is fully functioning, and
			 to strive to maintain such ratio at all times thereafter.
							(B)Adjustment of feesNotwithstanding subsection (d), Ginnie Mae may raise or lower the fee charged for insurance under
			 this section in order to maintain the reserve balance described under
			 subparagraph (A).
						(3)DepositsThe Fund shall be credited with any fees received by Ginnie Mae in exchange for insurance made
			 available under this section.
					(4)Prohibited investmentsAmounts in the Fund may not be invested in any—
						(A)standardized mortgage-backed security insured under this Act; or
						(B)mortgage-backed security issued by the enterprises.
						(5)Full faith and creditThe full faith and credit of the United States is pledged to the payment of all amounts which may
			 be required to be paid under any insurance provided under this section.
					203.Authority to protect taxpayers in unusual and exigent market conditions
				(a)In generalIf Ginnie Mae, upon the written agreement of the Chairman of the Board of Governors of the Federal
			 Reserve System and the Secretary of the Treasury, and in consultation with
			 the Secretary of Housing and Urban Development, determines that unusual
			 and exigent circumstances have created or threaten to create an anomalous
			 lack of mortgage credit availability within the single-family housing
			 market, multifamily housing market, or entire United States housing market
			 that could materially and severely disrupt the functioning of the housing
			 finance system of the United States, Ginnie Mae may, for a period of 6
			 months—
					(1)modify or waive the reinsurance requirements under section 202(b); and
					(2)establish provisional standards for approved entities.
					(b)ConsiderationsIn exercising the authority granted under subsection (a), Ginnie Mae shall consider the severity of
			 the conditions present in the housing markets and the risks presented to
			 the Fund in exercising such authority.
				(c)Terms and conditionsInsurance provided under subsection (a) shall be subject to such additional or different
			 limitations, restrictions, and regulations as Ginnie Mae may prescribe.
				(d)Bailout strictly prohibitedIn exercising the authority granted under subsection (a), Ginnie Mae may not—
					(1)provide aid to an approved entity or an affiliate of the approved entity, if such approved entity
			 is in bankruptcy or any other Federal or State insolvency proceeding; or
					(2)provide aid for the purpose of assisting a single and specific company avoid bankruptcy or any
			 other Federal or State insolvency proceeding.
					(e)NoticeNot later than 7 days after authorizing insurance or establishing provisional standards under
			 subsection (a), Ginnie Mae shall submit to the Committee on Banking,
			 Housing, and Urban Affairs of the Senate and the Committee on Financial
			 Services of the House of Representatives a report that includes—
					(1)the justification for the exercise of authority to provide such insurance or establish such
			 provisional standards;
					(2)evidence that unusual and exigent circumstances have created or threatened to create an anomalous
			 lack of mortgage credit availability within the single-family housing
			 market, multifamily housing market, or entire United States housing market
			 that could materially and severely disrupt the functioning of the housing
			 finance system of the United States; and
					(3)evidence that failure to exercise such authority would have undermined the safety and soundness of
			 the housing finance system.
					(f)Additional exercise of authority
					(1)In generalSubject to the limitation under subsection (g), the authority granted to Ginnie Mae under
			 subsection (a) may be exercised for 2 additional 9-month periods within
			 any given 3-year period, provided that Ginnie Mae, upon the written
			 agreement of the Chairman of the Board of Governors of the Federal Reserve
			 System and the Secretary of the Treasury, and in consultation with the
			 Secretary of Housing and Urban Development—
						(A)determines—
							(i)for a second exercise of authority under subsection (a), that a second exercise of authority under
			 subsection (a) is necessary; or
							(ii)for a third exercise of authority under subsection (a), by an affirmative vote of the Director of
			 Ginnie Mae and an affirmative vote of 2/3 or more of the Board of Governors of the Federal Reserve System then serving, that a third
			 exercise of authority under this section is necessary; and
							(B)provides notice to Congress, as provided under subsection (e).
						(2)Order of exercise of authorityAny additional exercise of authority under this subsection may occur consecutively or
			 non-consecutively.
					(g)LimitationThe authority granted to Ginnie Mae under this section may not be exercised more than 3 times in
			 any given 3-year period, which 3-year period shall commence upon the
			 initial exercise of authority under subsection (a).
				(h)Normalization and reduction of riskFollowing any exercise of authority under this section, Ginnie Mae shall—
					(1)establish a timeline for approved entities to meet the approval standards set forth in this Act;
			 and
					(2)in a manner and pursuant to a timeline that will minimize losses to the Fund, establish a program
			 to either—
						(A)sell, in whole or in part, the first loss position on securities described in this section to
			 private market holders; or
						(B)transfer for value to approved entities, or work with approved entities to sell, in whole or in
			 part, the first lost position on securities described in this section.
						(i)Authority To respond to sustained national home price decline
					(1)AuthorityIn the event of a significant decline of national home prices, in at least 2 consecutive calendar
			 quarters, Ginnie Mae may for a period of 6 months permit the transfer of
			 guarantees of eligible mortgage loans that secure securities issued under
			 this Act if such eligible mortgage loans are refinanced, regardless of the
			 value of the underlying collateral securing such eligible mortgage loans.
					(2)Additional exercise of authorityThe authority granted to Ginnie Mae under paragraph (1) may be exercised for additional 6-month
			 periods.
					(3)LimitationGinnie Mae shall not provide insurance under this Act to any security issued under this Act that
			 includes mortgage loans that do not meet the definition of an eligible
			 mortgage loan, except for mortgage loans refinanced from eligible mortgage
			 loans in securities issued under this Act.
					(4)Rule of constructionNo provision in this section shall be construed as permitting Ginnie Mae to lower any other
			 requirement related to the requirements set forth under the definition of
			 an eligible mortgage loan.
					204.Servicing rights; representations and warranties
				(a)Servicing rightsThe servicing rights for mortgage-backed securities issued by the Issuing Platform shall be
			 controlled by—
					(1)the reinsurance company reinsuring the first 5 percent loss position on such securities; or
					(2)in the case of securities that do not have a reinsurance company reinsuring the first 5 percent
			 loss position or with respect to which the such reinsurance company is
			 insolvent, Ginnie Mae.
					(b)Advancing of paymentsThe party controlling the servicing rights described under subsection (a) shall also control the
			 advancing of payments.
				(c)Representations and warranties
					(1)Collateral managerWith respect to each pool securitized by the Issuing Platform, there shall be a collateral manager
			 who shall—
						(A)oversee representations and warranties;
						(B)act for the benefit of investors; and
						(C)in the case of a mortgage loan that is in breach of the representations and warranties, facilitate
			 the repurchase or replacement of such mortgage loan with a mortgage loan
			 that is in compliance with representations and warranties.
						(2)Fiduciary duties with respect to private label securities
						(A)In generalAll contracts for private label securities issued after the date of the enactment of this Act shall
			 include the following provisions:
							(i)The qualification, responsibilities, and duties of trustees, including requirements set forth in
			 the indenture or pooling and servicing agreement, or any applicable
			 provisions of the Trust Indenture Act of 1939 (15 U.S.C. 77aaa et seq.).
							(ii)Trustees of private label securities shall have a fiduciary duty to protect the financial interests
			 of investors of such securities.
							(B)Trustee’s fiduciary duty definedFor purposes of this paragraph, a trustee’s fiduciary duty means that a trustee shall at all times
			 oversee, monitor, and manage the trust that owns the mortgage loans
			 securing the private label securities in the financial interests of the
			 trust and its investors, with the same degree of care and skill that a
			 prudent person would exercise or use under the circumstances in the
			 conduct of such person's own affairs. ln determining financial interests,
			 the trustee's fiduciary duty shall consider all investors in a
			 securitization, rather than the interests of any particular class of
			 investors. A trustee that is deemed to be acting in accordance with its
			 fiduciary duty to the trust shall not be liable to any investor, and shall
			 not be subject to any injunction, stay, or other equitable relief sought
			 by such investor, based solely upon such actions.
						(C)Inclusion of fiduciary dutyThe governing documents of any private label securities issued after the date of the enactment of
			 this Act shall automatically be deemed to include a trustee's fiduciary
			 duty. The trustee's fiduciary duty may not be abrogated or altered by the
			 parties to such documents and may not be amended by parties to contracts
			 for private label securities.
						(D)Rule of constructionNothing in this paragraph shall be construed to relieve any party of its duties to participants and
			 beneficiaries of any employee benefit plan under the Employee Retirement
			 Income Security Act (29 U.S.C. 1101 et seq.).
						(E)Conflicts with the Trust Indenture Act of 1939To the extent that the provisions of this paragraph conflict with any provision of the Trust
			 Indenture Act of 1939, the provisions of the Trust Indenture Act of 1939
			 shall apply, but only to the extent of the conflict.
						(F)StudyNot later than 3 years after the date of enactment of this Act, Ginnie Mae shall—
							(i)conduct a study to evaluate—
								(I)the structure of compensation for trustees of private label securities;
								(II)any changes to such compensation attributable io the imposition of the fiduciary duty required
			 under this paragraph; and
								(III)any effects of the imposition of such fiduciary duty on liquidity in the market for private label
			 securities;
								(ii)not later than 1 year after the commencement of the study required under clause (i), submit a
			 report to Congress describing any findings and conclusions of such study;
							(iii)conduct a study to evaluate any effects of the imposition of the fiduciary duty required under this
			 paragraph upon borrowers, including if the imposition of' such fiduciary
			 duty results in additional costs and expenses to borrowers; and
							(iv)not later than 1 year after the commencement of the study required under clause (iii), submit a
			 report to Congress describing any findings and conclusions of such study.
							(G)Private label security definedFor purposes of this paragraph, the term private label security means a mortgage-backed security that is not issued by the Platform.
						(d)Mandatory arbitrationDisputes between parties to a security issued by the Issuing Platform shall be subject to mandatory
			 arbitration.
				205.Federal Home Loan Banks
				(a)Membership of lendersSection 4 of the Federal Home Loan Bank Act (12 U.S.C. 1424) is amended by adding at the end the
			 following:
					
						(d)Lenders
							(1)In generalAny lender that satisfies the requirements of subparagraphs (A) and (C) of subsection (a)(1) shall
			 be eligible to become a member of a Federal Home Loan Bank.
							(2)Stock requirementGinnie Mae shall issue regulations specifying that a separate class of stock shall be issued by
			 Federal Home Loan Banks to lenders who become a member of a Federal Home
			 Loan Bank pursuant to this subsection, and Ginnie Mae shall determine the
			 applicable restrictions and requirements for such stock..
				(b)Pooling services for eligible mortgagesSection 11 of the Federal Home Loan Bank Act (12 U.S.C. 1431) is amended by adding at the end the
			 following:
					
						(m)Pooling services for eligible mortgages
							(1)Pooling servicesEach Federal Home Loan Bank shall provide pooling services to both members and non-members who wish
			 to pool eligible mortgages for purposes of securitizing such mortgages
			 through the Issuing Platform established by title II of the Partnership to Strengthen Homeownership Act of 2014.
							(2)Eligible mortgages definedFor purposes of this subsection, the term eligible mortgage has the meaning given that term under section 2 of the Partnership to Strengthen Homeownership Act of 2014..
				IIIWind down of Fannie Mae and Freddie Mac
			301.Limitation on businessThe Director of the Government National Mortgage Association shall provide that, after the
			 certification date—
				(1)the enterprises may not issue, guarantee, or purchase any security backed by mortgages on 1- to
			 4-family residences except as specifically authorized by this Act;
				(2)an enterprise may act as a participating aggregator of eligible mortgages for securitization
			 pursuant to section 201 if such eligible mortgages are originated by
			 originators whose volume of such business is insufficient to allow for
			 such originators to aggregate and securitize such mortgages, until the
			 earlier of—
					(A)such time as the Director determines that any other qualified entity or entities provide sufficient
			 market access to such originators under competitive rates and terms and
			 requires the enterprises to cease such business; or
					(B)the commencement of the receivership under section 304(a); and
					(3)an enterprise may act as a reinsurer for a mortgage-backed security in accordance with the
			 requirements under section 202(b) until the commencement of the
			 receivership under section 304(a).
				302.Risk-sharing pilot programsNot later than the expiration of the 12-month period beginning on the date of the enactment of this
			 Act, each enterprise shall establish a risk-sharing pilot program to
			 develop private sector first-loss positions on mortgage-backed securities.
			 Such first-loss positions shall be a percentage of the principal or face
			 value of a mortgage-backed security, as determined from time-to-time by
			 the Director, taking into consideration market conditions and the
			 capability of the private sector to assume credit risk.
			303.Continued conservatorship
				(a)TimingThe conservatorships of the enterprises in effect upon the enactment of this Act shall continue in
			 effect until the commencement of the receivership of the enterprises
			 pursuant to subsection (d), subject to the transfer under section
			 102(a)(1)(B).
				(b)Aligning purposes of conservatorshipNotwithstanding section 1367(b)(2)(D) of the Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4617(b)(2)(D)), after the date of the
			 enactment of this Act, the Director shall, as conservator of each
			 enterprise, take such actions as are necessary to manage the affairs,
			 assets, and obligations of each enterprise, and to operate each
			 enterprise, in compliance with this section.
				(c)Return of enterprises to private marketDuring the term of the conservatorships of the enterprises, the Director shall—
					(1)carry out the conservatorship in a manner that furthers achievement of the goals and terms of the
			 mandatory receiverships under subsection (d)(2);
					(2)identify any assets of the enterprises necessary for Ginnie Mae to carry out its functions and
			 responsibilities under sections 201, 202, and 401 of this Act; and
					(3)prepare for the transfer of the multifamily housing finance business of the enterprises in
			 accordance with section 401 of this Act.
					304.Mandatory receivership
				(a)CommencementThe Director shall, with respect to each enterprise, immediately appoint the Ginnie Mae as receiver
			 under section 1367 of the Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4617) upon the later of the following:
					(1)5-year periodThe expiration of the 60-month period beginning on the date of the enactment of this Act, as the
			 duration of such period may be adjusted pursuant to subsection (c).
					(2)Platform certified as functional; competitive access for small lenders; FHLB capacityThe certification date has occurred and the Director has determined that—
						(A)a competitive private housing finance market has been established;
						(B)competitive and equitable access to the Platform for smaller mortgage lenders is available;
						(C)the pooling services offered by Federal Home Loan Banks pursuant to section 11(m) of the Federal
			 Home Loan Bank Act are competitive with services made available by the
			 enterprises before the certification date;
						(D)the Federal Home Loan Banks are capable of meeting the cash window needs of credit unions,
			 community and mid-sized depository institutions, and non-depository
			 mortgage originators with competitive rates and terms; and
						(E)the Federal Home Loan Banks have created a to be announced market that is viable in all economic cycles.
						(b)Goals and termsGinnie Mae shall carry out the receivership referred to in subsection (a) for the enterprise under
			 the authority of such section 1367, subject to the following requirements:
					(1)GoalsIn carrying out the receivership of each enterprise, Ginnie Mae shall strive to achieve both of the
			 following goals:
						(A)Return to taxpayersObtaining an adequate return of taxpayer investment in the enterprise, taking into consideration
			 the total cost to the taxpayers, the value provided to the enterprise, and
			 the risk and exposure to the Federal Government involved, together with
			 interest on such investment at a rate determined by the Director, in
			 consultation with the Board of Governors of the Federal Reserve System and
			 the Secretary of the Treasury.
						(B)Competitive private housing finance marketRemoving barriers to private sector competition in the housing finance market by providing for the
			 transfer of the assets of the enterprise into the private sector to
			 compete in a functioning housing finance market.
						(2)Full privatizationAny entities emerging from such receivership shall be fully private and any obligations and
			 securities of such entities shall not constitute a debt or obligation of
			 the United States nor or any agency or instrumentality thereof.
					(3)Multifamily housing businessThe receivership shall provide, notwithstanding any other provision of this Act, for the transfer
			 of the multifamily housing mortgage guarantee business of the enterprises
			 in accordance with section 401 of this Act.
					(4)Availability of assetsThe receivership shall provide for—
						(A)the identification of any assets of the enterprise that are not necessary for the operation of the
			 limited-life entities established pursuant to paragraph (6); and
						(B)making such assets available at auction for acquisition by any private entities, which shall
			 include the private entities established pursuant to paragraph (6)(C).
						(5)Restructuring of SPSPAThe receivership shall provide for the restructuring of the Senior Preferred Stock Purchase
			 Agreements entered into between the Department of the Treasury and the
			 enterprise on September 26, 2008, as amended and restated thereafter, to—
						(A)permit the redemption of senior preferred shares of the Department of the Treasury;
						(B)provide for the cancellation of the warrants for the purchase of common stock of the enterprises
			 issued to the Department of the Treasury; and
						(C)provide for the appropriate level of compensation to the Federal Government for the financial
			 support and commitment provided to the enterprise.
						(6)Wind-down; limited-life enterprises; restructuringUnder the receivership—
						(A)the receiver shall organize a limited-life regulated entity for the enterprise in accordance with
			 section 1367(i) of the Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4617(i)), except that—
							(i)any assets and liabilities of the enterprise that the receiver determines are necessary to allow
			 the limited-life regulated entity to operate independent from the
			 resolution of the enterprise shall be transferred to the limited-life
			 regulated entity; and
							(ii)in winding up the affairs of the limited-life regulated entity, the remaining assets of the
			 limited-life regulated entity shall be made available to the successor
			 entities established pursuant to subparagraph (C) of this paragraph and to
			 other private guarantors engaged in providing insurance for eligible
			 mortgage-backed securities in accordance with section 202;
							(B)the charter of the enterprise shall be repealed pursuant to section 1367(k) of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C.
			 4617(k)), as amended by section 305; and
						(C)the receiver shall provide for reorganization and chartering of the successor entity to the limited
			 life regulated entity for the enterprise as an entity established to
			 operate as an insurer under section 202(b)(2)(A) of this Act or a
			 participating aggregator of eligible mortgages for securitization pursuant
			 to section 201 if such eligible mortgages are originated by originators
			 whose volume of such business is insufficient to allow for such
			 originators to aggregate and securitize such mortgages.
						(c)Adjustment of timingGinnie Mae may adjust the duration of the period referred to in subsection (a)(1) by establishing
			 requirements to be met by market participants before such period may be
			 considered to be concluded. Such requirements may include requirements
			 regarding—
					(1)ensuring that there is an adequate level of private capital available for efficient financing of
			 single-family and multifamily housing mortgages through—
						(A)the market for initial public offerings; and
						(B)retained earnings of market participants; and
						(2)ensuring that any anticompetitive liquidity advantages in mortgage-backed securities are adequately
			 protected against.
					305.Repeal of enterprise chartersSection 1367 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12
			 U.S.C. 4617) is amended by striking subsection (k) and inserting the
			 following new subsection:
				
					(k)Repeal of enterprise charters
						(1)Fannie MaeEffective upon the certification date (as such term is defined in section 2 of the Partnership to Strengthen Homeownership Act of 2014), the charter of the Federal National Mortgage Association is repealed and the Federal National
			 Mortgage Association shall have no authority to conduct new business under
			 such charter, except that the provisions of such charter in effect
			 immediately before such repeal shall continue to apply with respect to the
			 rights and obligations of any holders of—
							(A)outstanding debt obligations of the Federal National Mortgage Association, including any—
								(i)bonds, debentures, notes, or other similar instruments;
								(ii)capital lease obligations; or
								(iii)obligations in respect of letters of credit, bankers’ acceptances, or other similar instruments; or
								(B)mortgage-backed securities guaranteed by the Federal National Mortgage Association that are not
			 eligible mortgage-backed securities insured by Ginnie Mae pursuant to
			 section 202 of the Partnership to Strengthen Homeownership Act of 2014.
							(2)Freddie MacEffective upon the certification date, the charter of the Federal Home Loan Mortgage Corporation is
			 repealed and the Federal Home Loan Mortgage Corporation shall have no
			 authority to conduct new business under such charter, except that the
			 provisions of such charter in effect immediately before such repeal shall
			 continue to apply with respect to the rights and obligations of any
			 holders of—
							(A)outstanding debt obligations of the Federal Home Loan Mortgage Corporation, including any—
								(i)bonds, debentures, notes, or other similar instruments;
								(ii)capital lease obligations; or
								(iii)obligations in respect of letters of credit, bankers’ acceptances, or other similar instruments; or
								(B)mortgage-backed securities guaranteed by the Federal Home Loan Mortgage Corporation that are not
			 eligible mortgage-backed securities insured by Ginnie Mae pursuant to
			 section 202 of the Partnership to Strengthen Homeownership Act of 2014.
							(3)Existing guarantee obligations
							(A)Explicit guaranteeThe full faith and credit of the United States is pledged to the payment of all amounts which may
			 be required to be paid under any obligation described in paragraph (1) or
			 (2).
							(B)Continued dividend paymentsNotwithstanding any other provision of law, provision 2(a) (relating to Dividend Payment Dates and
			 Dividend Periods) and provision 2(c) (relating to Dividend Rates and
			 Dividend Amount) of the Senior Preferred Stock Purchase Agreement, or any
			 provision of any certificate in connection with such Agreement creating or
			 designating the terms, powers, preferences, privileges, limitations, or
			 any other conditions of the Variable Liquidation Preference Senior
			 Preferred Stock of an enterprise issued pursuant to such Agreement—
								(i)shall not be amended, restated, or otherwise changed to reduce the rate or amount of dividends in
			 effect pursuant to such Agreement as of the Third Amendment to such
			 Agreement dated August 17, 2012, except that any amendment to such
			 Agreement to facilitate the sale of assets of the enterprises shall be
			 permitted; and
								(ii)shall remain in effect until the guarantee obligations described under paragraphs (1)(B) and (2)(B)
			 of this subsection are fully extinguished.
								(C)ApplicabilityAll guarantee fee amounts derived from the single-family mortgage guarantee business of the
			 enterprises in existence as of the certification date shall be subject to
			 the Senior Preferred Stock Purchase Agreement.
							(D)Senior Preferred Stock Purchase AgreementFor purposes of this paragraph, the term Senior Preferred Stock Purchase Agreement means—
								(i)the Amended and Restated Senior Preferred Stock Purchase Agreement, dated September 26, 2008, as
			 such Agreement has been amended on May 6, 2009, December 24, 2009, and
			 August 17, 2012, respectively, and as such Agreement may be further
			 amended and restated, entered into between the Department of the Treasury
			 and each enterprise, as applicable; and
								(ii)any provision of any certificate in connection with such Agreement creating or designating the
			 terms, powers, preferences, privileges, limitations, or any other
			 conditions of the Variable Liquidation Preference Senior Preferred Stock
			 of an enterprise issued or sold pursuant to such Agreement.
								(4)Swap option for new securitiesNotwithstanding any other provision of this subsection, Ginnie Mae shall provide that during the
			 30-year period beginning upon the certification date, any securities
			 described in paragraph (1)(B) or (2)(B) may be exchanged, at the request
			 of the holder of such security, for securities insured under section 202
			 of the Partnership to Strengthen Homeownership Act of 2014, and Ginnie Mae shall ensure fungibility between such securities exchanged. Ginnie Mae may
			 establish such terms and conditions for such exchanges as Ginnie Mae
			 considers appropriate, except that Ginnie Mae shall provide that in such
			 exchanges such securities described in paragraph (1)(B) or (2)(B) shall
			 receive a risk weight of zero..
			306.Ginnie Mae authority regarding timing
				(a)AuthorityThe Director may extend any deadline referred to in section 301, 303(a), 304(a), or the provisions
			 amended by section 305, as provided in such subsection (b) of this
			 section, but only if the Director—
					(1)makes a determination, after consultation with the Board of Governors of the Federal Reserve
			 System, that such deadline is posing significant risk to the housing
			 market; and
					(2)causes notice of such determination to be published in the Federal Register.
					(b)Extensions
					(1)First extensionThe first extension of any deadline pursuant to subsection (a) shall be for a period of an
			 additional 2 years.
					(2)Second extensionIf, after the expiration of a first extension of a deadline of 2 years, the Director makes a
			 determination as provided in subsection (a)(1), the Director may extend
			 the deadline an additional 2 years.
					(3)Additional extensionsIf, after the expiration of the second extension of a deadline of 2 years, the Director makes a
			 determination as provided in subsection (a)(1), the Director may, upon the
			 written agreement of the Chairman of the Board of Governors of the Federal
			 Reserve System and the Secretary of the Treasury, and in consultation with
			 the Secretary of the Housing and Urban Development, extend the deadline an
			 additional year, and annually thereafter utilizing the same process
			 described in this paragraph until such time as the Director makes a
			 determination that such deadline does not pose a significant risk to the
			 housing market.
					(c)ReportsIf the Director extends any deadline period pursuant to the authority under subsection (a), the
			 Director shall thereafter, until the expiration of the periods referred to
			 in paragraphs (1) and (2) of section 1367(k) of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (as such period may
			 be extended pursuant to this section), submit a report to the Congress on
			 a monthly basis regarding the transition of the enterprises pursuant to
			 this section, the status of the business of the enterprises, and the
			 market share of the enterprises.
				IVMultifamily housing finance
			401.Establishment of multifamily subsidiaries
				(a)Formation and governance of multifamily subsidiaries
					(1)Federal National Mortgage Association
						(A)Multifamily subsidiary planThe Director of Ginnie Mae, in consultation with the Secretary of the Treasury, shall direct the
			 Federal National Mortgage Association to develop a plan, not later than
			 180 days after the date of enactment of this Act, to establish a
			 multifamily subsidiary for purposes of expeditiously—
							(i)providing sufficient multifamily financing in the primary, secondary, and tertiary geographical
			 markets, including in rural markets and through a diversity of experienced
			 multifamily lenders; and
							(ii)establishing a competitive multifamily market for multifamily housing guarantors engaging in
			 multifamily covered securities.
							(B)Establishment of multifamily subsidiaryThe Director shall direct the Federal National Mortgage Association to establish a multifamily
			 subsidiary not later than 1 year after the date of enactment of this Act.
						(2)Federal Home Loan Mortgage Corporation
						(A)Multifamily subsidiary planThe Director, in consultation with the Secretary of the Treasury, shall direct the Federal Home
			 Loan Mortgage Corporation to develop a plan, not later than 180 days after
			 the date of enactment of this Act, to establish a multifamily subsidiary
			 for purposes of expeditiously—
							(i)providing sufficient multifamily financing in the primary, secondary, and tertiary geographical
			 markets, including in rural markets and through a diversity of experienced
			 multifamily lenders; and
							(ii)establishing a competitive multifamily market for multifamily housing guarantors engaging in
			 multifamily covered securities.
							(B)Establishment of multifamily subsidiaryThe Director shall direct the Federal Home Loan Mortgage Corporation to establish a multifamily
			 subsidiary not later than 1 year after the date of enactment of this Act.
						(b)Transfer of functions
					(1)Fannie Mae multifamily subsidiary
						(A)In generalNotwithstanding the provisions under title III or any other provision of law, effective on the date
			 on which the multifamily subsidiary is established under subsection
			 (a)(1)(B), all employees, functions, activities, infrastructure, property,
			 including the Delegated Underwriting and Servicing Lender Program and
			 other intellectual property, platforms, technology, or any other object or
			 service of the Federal National Mortgage Association necessary to the
			 support, maintenance, and operation of the multifamily business of the
			 Federal National Mortgage Association shall be transferred and
			 contributed, without cost, to the multifamily subsidiary.
						(B)Capital contributionIn connection with the transfer required under subparagraph (A), the Federal National Mortgage
			 Association shall contribute, in any form or manner the Director may
			 determine, subject to the approval right of the Secretary of the Treasury
			 in the Senior Preferred Stock Purchase Agreement, any capital necessary to
			 ensure that the multifamily subsidiary established under subsection
			 (a)(1)(B) has, in the determination of the Director, sufficient capital to
			 carry out its multifamily business, including the ability to obtain
			 warehouse lines of credit.
						(C)Ensuring continuation of ongoing operation of multifamily business
							(i)In generalIn carrying out the multifamily business transferred pursuant to subparagraph (A), the multifamily
			 subsidiary established under subsection (a)(1)(B) shall ensure that any
			 such business continues to operate, as applicable, consistent with—
								(I)the Delegated Underwriting and Servicing Lender Program established by the Federal National
			 Mortgage Association;
								(II)any other programs, activities, and contractual agreements of the enterprises that support the
			 enterprises' provision of liquidity to the multifamily housing market; and
								(III)the provisions of this title.
								(2)Freddie Mac multifamily subsidiary
						(A)In generalNotwithstanding the provisions under title VI or any other provision of law, effective on the date
			 on which the multifamily subsidiary is established under subsection
			 (a)(2)(B), all employees, functions, activities, infrastructure, property,
			 including the Capital Market Execution Program Series K Structured
			 2Pass-Through Certificates originated and offered under the Program Plus
			 Lender Program and other intellectual property, platforms, technology, or
			 any other object or service of the Federal Home Loan Mortgage Corporation
			 necessary to the support, maintenance, and operation of the multifamily
			 business of the Federal Home Loan Mortgage Corporation shall be
			 transferred and contributed, without cost, to the multifamily subsidiary.
						(B)Capital contributionIn connection with the transfer required under subparagraph (A), the Federal Home Loan Mortgage
			 Corporation shall contribute, in any form or manner the Director may
			 determine, subject to the approval right of the Secretary of the Treasury
			 in the Senior Preferred Stock Purchase Agreement, any capital necessary to
			 ensure that the multifamily subsidiary established under subsection
			 (a)(2)(B) has, in the determination of the Director, sufficient capital to
			 carry out its multifamily business, including the ability to obtain
			 warehouse lines of credit.
						(C)Ensuring continuation of ongoing operation of multifamily business
							(i)In generalIn carrying out the multifamily business transferred pursuant to subparagraph (A), the multifamily
			 subsidiary established under subsection (a)(2)(B) shall ensure that any
			 such business continues to operate, as applicable, consistent with—
								(I)the Capital Market Execution Program Series K Structured 2Pass-Through Certificates originated and
			 offered under the Program Plus Lender Program established by the Federal
			 Home Loan Mortgage Corporation;
								(II)any other programs, activities, and contractual agreements of the enterprises that support the
			 enterprises' provision of liquidity to the multifamily housing market; and
								(III)the provisions of this title.
								(c)Multifamily subsidiaries
					(1)In generalThe multifamily subsidiaries established by the Federal National Mortgage Association and the
			 Federal Home Loan Mortgage Corporation under subsection (a) may retain a
			 limited multifamily mortgage loan portfolio to—
						(A)aggregate mortgage loans for pooled securities executions;
						(B)implement pilot mortgage loan programs and other risk-sharing transactions and product modification
			 testing;
						(C)engage in the financing of properties with rent-regulatory restrictions, off-campus student
			 housing, and senior and assisted living developments; and
						(D)perform additional activities as may be established by the Director for the purpose of facilitating
			 the continuation of existing multifamily activities.
						(2)Portfolio reduction applicabilityFor purposes of expeditiously meeting the criteria under clauses (i) and (ii) of paragraphs (1)(A)
			 and (2)(A) of subsection (a), the multifamily subsidiaries established
			 under subsection (a) shall not be subject to any portfolio reduction
			 required under title III.
					402.Disposition of multifamily businesses
				(a)Authority To manage disposition of multifamily businessesNotwithstanding any provision of title III or any other provision of law, the Director may, on or
			 before the certification date, manage the sale, transfer, or disposition
			 for value of property, including intellectual property, technology,
			 platforms, and legacy systems, infrastructure and processes of an
			 enterprise relating to the operation and maintenance of the multifamily
			 business of an enterprise.
				(b)Required establishment of well-Functioning multifamily covered security marketIn exercising the authority in subsection (a), the Director shall manage any disposition of the
			 multifamily business of an enterprise in a manner consistent with—
					(1)the establishment of a well-functioning multifamily covered security market;
					(2)the provision of broad access to multifamily financing; and
					(3)facilitating competition in the multifamily covered security market by—
						(A)providing open access to performance information on the legacy multifamily business of an
			 enterprise;
						(B)providing for reasonable licensing of the multifamily proprietary systems of an enterprise; and
						(C)setting market share limitations, fees, or additional capital standards on multifamily business
			 assets that were sold, transferred, or disposed.
						403.Approval and supervision of multifamily guarantors
				(a)In generalThe Director shall develop, adopt, publish, and enforce standards for the approval by the Director
			 of multifamily guarantors to—
					(1)issue securities collateralized by eligible multifamily mortgage loans; and
					(2)guarantee the timely payment of principal and interest on such securities collateralized by
			 eligible multifamily mortgage loans and insured by Ginnie Mae.
					(b)Required standardsThe standards required under paragraph (1) shall include standards sufficient to ensure that—
					(1)each multifamily guarantor is well-capitalized; and
					(2)credit risk-sharing levels under any such guarantees are commensurate with such levels under the
			 Delegated Underwriting and Servicing Lender Program of the Federal
			 National Mortgage Association and the Capital Market Execution Program
			 Series K Structured 2Pass-Through Certificates originated and offered
			 under the Program Plus Lender Program of the Federal Home Loan Mortgage
			 Corporation.
					(c)PricingGinnie Mae shall charge a guarantee fee for guarantees provided pursuant to this section and such
			 fee shall be determined by Ginnie Mae—
					(1)in the same manner and using the same procedures used pursuant to title II to determine guarantee
			 fees for securities backed by single-family housing mortgages, with such
			 changes as Ginnie Mae determines to be necessary to account for the
			 differences between the single-family guarantee business and the
			 multifamily guarantee business; and
					(2)taking into account the differences between the guarantee fees structures of the Federal National
			 Mortgage Association and the Federal Home Loan Mortgage Corporation.
					(d)DistinctionsThe Director shall take into account, in carrying out this section, in providing any issuing
			 platform, and in establishing any requirements relating to the guarantee
			 of securities collateralized by eligible multifamily mortgage loans, the
			 particular nature and characteristics of such securities and loans, as
			 distinguished from eligible mortgages and securities guaranteed pursuant
			 to title II, and as may be necessary to accommodate the multifamily
			 housing financing market.
				404.Other forms of multifamily risk-sharingThe Director may establish such other methods and manner of risk-sharing and risk transfer relating
			 eligible multifamily mortgage loans, in addition to the methods and
			 manners authorized under this title, as may be appropriate taking into
			 consideration the particular nature and characteristics of the multifamily
			 housing finance market, which may include any risk-sharing activities of
			 the Federal National Mortgage Association and the Federal Home Loan
			 Mortgage Corporation relating to the multifamily housing business.
			405.Ginnie Mae securitization of FHA risk-sharing loans
				(a)Qualified participating entities risk-Sharing programParagraph (8) of section 542(b) of the Housing and Community Development Act of 1992 (12 U.S.C.
			 1715z–22(b)(8)) is amended to read as follows:
					
						(8)Ginnie mae securitization
							(A)ProhibitionThe Government National Mortgage Association shall not securitize any multifamily loans insured or
			 reinsured under this subsection, except as provided in subparagraph (B).
							(B)AuthorityThe Government National Mortgage Association may, at the discretion of the Director of Ginnie Mae,
			 securitize any multifamily loan, provided that—
								(i)the Federal Housing Administration provides mortgage insurance based on the unpaid principal
			 balance of the loan, as shall be described in the risk-sharing agreement;
								(ii)the Federal Housing Administration shall not require an assignment fee for mortgage insurance
			 claims related to the securitized mortgages; and
								(iii)any successors and assigns of the risk-sharing partner (including the holders of credit instruments
			 issued under a trust mortgage or deed of trust pursuant to which such
			 holders act by and through a trustee therein named) shall not assume any
			 obligation under the risk-sharing agreement and may assign any defaulted
			 loan to the Federal Housing Administration in exchange for payment of the
			 mortgage insurance claim.The risk-sharing agreement shall provide for reimbursement to Ginnie Mae by the risk-sharing
			 partner or partners for either all or a portion of the losses incurred on
			 the loans insured..
				(b)AuthorityParagraph (6) of section 542(c) of the Housing and Community Development Act of 1992 (12 U.S.C.
			 1715z–22(c)) is amended to read as follows:
					
						(6)Ginnie Mae securitizationThe Government National Mortgage Association may, at the discretion of the Director of Ginnie Mae,
			 securitize any multifamily loan insured under this subsection, provided
			 that—
							(A)the Federal Housing Administration provides mortgage insurance based on the unpaid principal
			 balance of the loan, as shall be described by regulation;
							(B)the Federal Housing Administration shall not require an assignment fee for mortgage insurance
			 claims related to the securitized mortgages; and
							(C)any successors and assigns of the risk-sharing partner (including the holders of credit instruments
			 issued under a trust mortgage or deed of trust pursuant to which such
			 holders act by and through a trustee therein named) shall not assume any
			 obligation under the risk-sharing agreement and may assign any defaulted
			 loan to the Federal Housing Administration in exchange for payment of the
			 mortgage insurance claim.The risk-sharing agreement shall provide for reimbursement to Ginnie Mae by the risk-sharing
			 partner or partners for either all or a portion of the losses incurred on
			 the loans insured..
				(c)Amendment to Ginnie Mae charter actClause (ii) of the first sentence of section 306(g)(1) of the National Housing Act (12 U.S.C.
			 1721(g)(1)) is amended—
					(1)by striking the semicolon and inserting a comma; and
					(2)by inserting before the period at the end the following: , or which are insured under subsection (b) or (c) of section 542 of the Housing and Community
			 Development Act of 1992 (12 U.S.C. 1715z–22), subject to the terms of
			 paragraph (8) or (6), respectively, of such subsection.
					VAffordable Housing
			501.Affordable housing allocations
				(a)Fee and allocation of amountsIn addition to any fees for the provision of insurance established in accordance with title II, in
			 each fiscal year the Platform shall—
					(1)charge and collect a fee in an amount equal to 10 basis points for each dollar of the outstanding
			 principal balance of—
						(A)all eligible mortgage loans that collateralize securities insured under this Act; and
						(B)all other mortgage loans that collateralize securities on which Ginnie Mae guarantees the timely
			 payment of principal and interest pursuant to title III of the National
			 Housing Act (12 U.S.C. 1716 et seq.); and
						(2)allocate or otherwise transfer, on an annual basis—
						(A)75 percent of such fee amounts to the Secretary of Housing and Urban Development to fund the
			 Housing Trust Fund established under section 1338 of the Safety and
			 Soundness Act (12 U.S.C. 4568);
						(B)15 percent of such fee amounts to the Secretary of the Treasury to fund the Capital Magnet Fund
			 established under section 1339 of the Safety and Soundness Act (12 U.S.C.
			 4569); and
						(C)10 percent of such fee amounts to the Ginnie Mae to fund the Market Access Fund established under
			 section 504 of this Act.
						(b)Continuing obligationThe fee required to be charged under subsection (a) shall be collected for the life of the
			 security.
				(c)Suspension of contributionsThe Director may temporarily suspend, for an initial period of one year, allocations under
			 subsection (a)(2) upon the submission by the Director to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives of a written
			 determination by the Director that such allocations are contributing, or
			 would contribute, to the financial instability of the insurance Fund
			 established under section 202(g). The Director may continue such
			 suspension for additional periods, each up to one year in length, pursuant
			 to the same submission and determination requirements.
				(d)Rule of constructionThe cost of the fee required to be charged under subsection (a) shall not be borne by eligible
			 borrowers.
				502.Housing Trust FundSection 1338 of the Safety and Soundness Act (12 U.S.C. 4568) is amended—
				(1)in subsection (a)(1)—
					(A)in the first sentence, by inserting or pursuant to section 501 of the Partnership to Strengthen Homeownership Act of 2014 after section 1337; and
					(B)in the second sentence, by inserting federally-recognized tribes and after grants to;
					(2)by striking subsection (b) and inserting the following:
					
						(b)[Reserved.]; 
				(3)in subsection (c)—
					(A)in paragraph (1), by striking Except as provided in subsection (b), the and inserting The;
					(B)in paragraph (2)—
						(i)by striking (as such term is defined in section 4 of the Native American Housing Assistance and
			 Self-Determination Act of 1997 (25 U.S.C. 4103)); and
						(ii)by adding at the end the following: An Indian tribe receiving grant amounts under this subsection may designate a federally recognized
			 tribe or a tribally designated housing entity to receive such grant
			 amounts. Nothing in this subsection shall limit or be construed to limit
			 the ability of an Indian tribe or a tribally designated housing entity
			 from being a permissible designated recipient of grant amounts provided by
			 a State under this section.;
						(C)in paragraph (3)—
						(i)in the heading, by inserting Indian tribes and before States;
						(ii)in subparagraph (A), by striking The Secretary shall and insert the following:
							
								(i)Minimum tribal distributions
									(I)In generalThe Secretary, acting through the Office of Native American Programs, shall distribute via
			 competitive grants the amounts determined under subclause (II) and made
			 available under this subsection to federally recognized tribes and
			 tribally designated housing entities.
									(II)AmountsThe total amount required to be distributed under this subclause for a fiscal year shall be the
			 greater of $20,000,000, or 2 percent of the total amount of amounts
			 allocated for the Housing Trust Fund under this section.
									(III)Use of amountsCompetitive grant amounts received by a federally recognized tribe or a tribally designated housing
			 entity under this clause may be used, or committed to use, only for those
			 activities that are identified as eligible affordable housing activities
			 under section 202 of the Native American Housing Assistance and
			 Self-Determination Act of 1996 (25 U.S.C. 4132).
									(IV)Evaluation of applications
										(aa)In generalIn evaluating any application for the receipt of competitive grant amounts authorized under this
			 clause, the Secretary, acting through the Office of Native American
			 Programs, shall consider with respect to the federally recognized tribe
			 applicant or tribally designated housing entity applicant and to Indian
			 reservations and other Indian areas associated with the federally
			 recognized tribe applicant or served by the tribally designated housing
			 entity applicant evaluation criteria, including the following:
											(AA)Level of poverty on the Indian reservation or in the Indian area.
											(BB)Level of unemployment on the Indian reservation or in the Indian area.
											(CC)Condition of housing stock on the Indian reservation or in the Indian area.
											(DD)Level of overcrowded housing on the Indian reservation or in the Indian area, as measured by the
			 number of households in which the number of persons per room is greater
			 than one.
											(EE)Presence and prevalence of black mold on the Indian reservation or in the Indian area.
											(FF)Demonstrated experience, capacity, and ability of the applicant to manage affordable housing
			 programs, including multifamily rental housing programs, homeownership
			 programs, and programs to assist purchasers with down payments, closing
			 costs, or interest rate buy-downs.
											(GG)Demonstrated ability of the applicant to meet the requirements under the Native American Housing
			 Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.),
			 including the timely and efficient expenditure of funds.
											(HH)Such other criteria as may be specified by the Secretary in order to evaluate the overall quality
			 of the proposed project, the feasibility of the proposed project, and
			 whether the proposed project will address the housing needs on the Indian
			 reservation or in the Indian area.
											(bb)Review of dataIn evaluating any application for the receipt of competitive grant amounts authorized under this
			 clause, the Secretary, acting through the Office of Native American
			 Programs, shall permit a federally recognized tribe applicant or a
			 tribally designated housing entity applicant to supplement or replace, in
			 whole or in part, any data compiled and produced by the Bureau of the
			 Census and upon which the Secretary, acting through the Office of Native
			 American Program, relies, provided such tribally-collected data meets the
			 Department of Housing and Urban Development's standards for accuracy.
										(V)Treatment of fundsNotwithstanding any other provision of law, competitive grant amounts received under this clause
			 shall not be considered Federal funds for purposes of matching other
			 Federal sources of funds.
									(VI)Rule of constructionThe requirements under clause (ii), subparagraphs (B) and (C) of this paragraph, and paragraphs (4)
			 through (8) and paragraph (10)(A) of this subsection shall not apply to
			 any amounts distributed under this clause to a federally recognized tribe
			 or a tribally designated housing entity.
									(ii)State distributionsFrom any amounts remaining in the Housing Trust Fund after the distribution of the amounts required
			 under clause (i), the Secretary shall;
						(iii)in subparagraph (B), by striking subparagraph (A) and inserting subparagraph (A)(ii); and
						(iv)in subparagraph (C), by striking subparagraph (A) and inserting subparagraph (A)(ii);
						(D)in paragraph (4)—
						(i)in subparagraph (B), by striking other than fiscal year 2009; and
						(ii)by striking subparagraph (C), and inserting the following:
							
								(C)Minimum State allocations
									(i)In generalExcept as provided in clause (ii), if the formula amount determined under paragraph (3) for a
			 fiscal year would allocate less than $10,000,000 to any of the 50 States
			 of the United States or the District of Columbia, the allocation for such
			 State of the United States or the District of Columbia shall be the
			 greater of $10,000,000, or 1 percent of the total amount of amounts
			 allocated for the Housing Trust Fund under this section and the increase
			 in any such allocation shall be deducted pro rata from the allocations
			 made to all other of the States (as such term is defined in section 1303).
									(ii)ExceptionIf the allocation to the Housing Trust Fund under section 501(a)(2)(A) of the Partnership to Strengthen Homeownership Act of 2014 for a fiscal year is less than $1,000,000,000, the minimum allocation to any of the 50 States of
			 the United States or the District of Columbia shall be the greater of
			 $5,000,000 or 1 percent of the total amount of amounts allocated for the
			 Housing Trust Fund under this section and the increase in any such
			 allocation shall be deducted pro rata from the allocations made to all
			 other of the States (as such term is defined in section 1303).; 
						(E)in paragraph (7)(B)(iv), by striking section 132 and inserting section 1132; and
					(F)by adding at the end the following:
						
							(11)Rule of constructionNothing in this subsection shall be construed to limit the ability of a federally recognized tribe
			 or a tribally designated housing entity from receiving grant amounts
			 provided by a State under this section.; and
					(4)in subsection (f), by adding at the end the following:
					
						(7)Tribal terms
							(A)In generalThe terms federally recognized tribe, Indian area, Indian tribe, and tribally designated housing entity have the same meaning as in section 4 of the Native American Housing Assistance and
			 Self-Determination Act of 1996 (25 U.S.C. 4103).
							(B)Indian reservationThe term Indian reservation means land subject to the jurisdiction of an Indian tribe..
				503.Capital Magnet FundSection 1339 of the Safety and Soundness Act (12 U.S.C. 4569) is amended—
				(1)in subsection (b)(1), by inserting or section 501 of the Partnership to Strengthen Homeownership Act of 2014 after section 1337;
				(2)in subsection (c)(2), by inserting and tribal after rural; and
				(3)in subsection (h)(2)(A), by inserting and tribal after rural.
					
						(7)Tribal terms
							(A)In generalThe terms federally recognized tribe, Indian area, Indian tribe, and tribally designated housing entity have the same meaning as in section 4 of the Native American Housing Assistance and
			 Self-Determination Act of 1996 (25 U.S.C. 4103).
							(B)Indian reservationThe term Indian reservation means land subject to the jurisdiction of an Indian tribe..
				504.Market Access Fund
				(a)EstablishmentGinnie Mae shall establish a fund, to be known as the Market Access Fund.
				(b)DepositsThe Market Access Fund shall be credited with—
					(1)the share of the fee charged and collected by the Platform under section 501(a)(1)(B)(iii); and
					(2)such other amounts as may be appropriated or transferred to the Market Access Fund.
					(c)PurposeAmounts in the Market Access Fund shall be eligible for use by grantees to address the
			 homeownership and rental housing needs of extremely low-, very low-, low-,
			 and moderate-income and underserved or hard-to-serve populations by—
					(1)providing grants and loans for research, development, and pilot testing of innovations in consumer
			 education, product design, underwriting, and servicing;
					(2)offering additional credit support for certain eligible mortgage loans or pools of eligible
			 mortgage loans, such as by covering a portion of any capital required to
			 obtain insurance from the Ginnie Mae under this Act, provided that amounts
			 for such additional credit support do not replace borrower funds required
			 of an eligible mortgage loan;
					(3)providing grants and loans, including through the use of pilot programs of sufficient scale, to
			 support the research and development of sustainable homeownership and
			 affordable rental programs, which programs shall include manufactured
			 homes purchased through real estate and personal property loans and
			 manufactured homes used as rental housing, provided that such grant or
			 loan amounts are used only for the benefit of families whose income does
			 not exceed 120 percent of the median income for the area as determined by
			 Ginnie Mae, with adjustments for family size;
					(4)providing limited credit enhancement, and other forms of credit support, for product and services
			 that—
						(A)will increase the rate of sustainable homeownership and affordable rental housing, including
			 manufactured homes purchased through real estate and personal property
			 loans and manufactured homes used as rental housing, by individuals or
			 families whose income does not exceed 120 percent of the area median
			 income as determined by Ginnie Mae, with adjustments for family size; and
						(B)might not otherwise be offered or supported by a pilot program of sufficient scale to determine the
			 viability of such products and services in the private market;
						(5)providing housing counseling by a HUD-approved housing counseling agency; and
					(6)providing incentives to achieve broader access to credit.
					(d)Annual reportThe Director of Ginnie Mae shall, on an annual basis, report to Congress on the performance and
			 outcome of grants, loans, or credit support programs funded by the Market
			 Access Fund in accordance with subsection (c), including an evaluation of
			 how each grant, loan, or credit support program—
					(1)succeeded in meeting or failed to meet the needs of certain populations, especially extremely low-,
			 very low-, low-, and moderate-income and underserved or hard-to-serve
			 populations; and
					(2)succeeded in maximizing or failed to maximize the leverage of public investment made for each such
			 grant, loan, or credit support program.
					VIGeneral Provisions
			601.Rule of construction regarding Senior Preferred Stock Purchase AgreementsNothing in this Act shall be construed to alter, supersede, or interfere with the final ruling of a
			 court of competent jurisdiction with respect to any provision of the
			 Senior Preferred Stock Purchase Agreement or amendments thereof of an
			 enterprise.
			602.Treatment of community development financial institution
				(a)AmendmentSection 10(a) of the Federal Home Loan Bank Act (12 U.S.C. 1430(a)) is amended—
					(1)in paragraph (2)(B), by inserting or community development financial institution (as defined in section 103 of the Riegle Community
			 Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702)) after community financial institution; and
					(2)in paragraph (3)(E), by inserting or community development financial institution (as defined in section 103 of the Riegle Community
			 Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702)) after community financial institution.
					(b)Effective dateThe amendment made by subsection (a) shall take effect on the certification date.
				
